In this case the chancellor decided that injunctions to stay public improvements should not be granted ex parte by injunction masters, out of court, where there is no immediate danger of irreparable damage being done before the defendant can have an opportunity to be heard. That the master in all such cases, instead of granting the injunction, in the first instance, should direct the entry of an order to show cause before the court why an injunction should not he granted. Injunction dissolved, with costs to the defendants, without reference to the denial of any matters of the bill by the answer.